11/25/2019 Webmail - Main
On 2019-04-06 16:52, saasupportid0119@saalimited.com wrote:
Greetings Mr. Moffett:

It appears as though you were mailed out the draft that the arbitrator was working on by mistake. Upon
completion, your arbitrator wifl send Ms. Brown the correct award. Thank you for your patience,

ee

Kind regards,

SITCOMM ARBITRATION ASSOCIATION [| SAA
support@saalimited. com

www. Saalimited.com

Note: Due to the high volume of emails response time may take up to 72 hours. Emails are read
Monday through Friday.

On 2019-04-06 16:36, saasupportid0119@saalimited.com wrote:
Greetings Mr. Moffett,
Thank you for contacting us here at Sitcomm Arbitration Association.

I am waiting to hear back from the administration department regarding your dissatisfaction and
your criticism. We are making suggestions to improve customer satisfaction and professionalism,

Again, Thank you for contacting us here at Sitcomm Arbitration Association. We look forward to
working with you.

On 2619-04-01 13:51, Mark Moffett wrote:

Today my sister, Denise Brown received the Arbitration award.

There are a few clerical issues that she would like to call to your attention.
1. There is a page tab on each page without a page number

2. The formatting is awful. I think it was probably formatted
appropriately

for 8.5 X 14 but it is printed on 8.5 X 11... and the bottom margin
does not

exist and on some pages half of the bottom sentence does not exist.
3. I do not see a time frame in which payment is to be made. Are we
just hoping

they respond.

4. The style does not reflect the “et al" after the Claimant's name.

S. The top margin heading has the initials DOE which I presume is for
John Doe and should be DMB (Denise Moffett Brown) the Claimant.

She would like to have a corrected copy before she goes into court with

the award.
Not meaning to be critical but hoping this is helpful.

Thanks.... . ® u g
Mark Bl t

 

webmail.cpanel-box5502, bluehost.com/cpsess689391 2168/vebmaill/bluehost/index, htm? ogin=1&post_login=98117376989112 1/2

 
11/25/2019 Webmail - Main

 

 

 

Mail Contacts Settings
_ __Back Compose Reply Reply 2 Forwar Delete Move Print Mark Mora
Denise Moffett Brown vs. ... Message 3of5 [ | {

    

™: Fram Ostroff, Ethan G. <Ethan. Ostroff@troutman.com>r money
To support@saalimited.com <support@saalimited. Cohn Le at
» CC Hodsden, Alice M. <Alice.Hodsden@troutman.com> 2*

 

Date 2019~04- ‘05 10: 03

Hello-
We represent Ally Financial.

Brown » MS ~ Arbitration A...

Please contact us about the
attached document that Ally
recently received from Denise
Moffett Brown.

Thank you
Ethan

Ethan G. Ostroff
Direct: 757.687.7541 | Mobile:
757.814.1919

Ethan. Ostroff@troutman.com

 

troutman sanders

222 Central Park Avenue, Suite
2000

Virginia Beach, VA 23462

troutman.com
iy CF itor

 

- This e-mail message (and any

attachments) from Troutman
: Sanders LLP may contain legally

privileged and confidential
information solely for the use of the
intended recipient. If you received
this message in error, please delete
the message and notify the sender.

 

 

“aps

webmail.cpanel-box5502. bluehost.com/cpsess689391 2168/vebmail/bluehost/index.html7login=1 &post_login=98117376989112 44

 
11/26/2019 Webmail - Main

Oo j ried vow Mail Contacts Sattings

 

 

 

 

_ Back Compose Reply Reply < Forwar Delete Move Print Mark More
| Re: Correspondence with ... Message 1 of 169 (4 if |
hoo") From SAA Support <support@saalimited.com> 2°. CT
7 , To Denise Brown <browndenise696@gmail.com> go!
bo:

3 Date Today 07:46

Greetings Ms. Brown:

We wil! work on gathering the information for you today. Sorry for the .
delay and thank you for contacting Sitcomm Arbitration Association.

Kind regards, an
SITCOMM ARBITRATION ASSOCIATION [ SAA

Support@saalimited, com

www. Saalimited. com

Note: Due to the high volume of emails response time may take up
to 72 hours. Emails are read Monday through Friday.

On 2019-11-20 06:56, Denise Brown wrote:

To whom it may concern:

Ne Please send me any and ail correspondence with Ally concerning my
case.

Thank you

Denise Brown

 

 

MD

webmail.cpanel-box5502 bluahast.cam/cpsess68639121 88/vebmail/bluehost/index.html?login=1&post_login=9811 7376989112

 
 

 

11/25/2019 Webmail - Main
Mail Contacts Settings
Back Compose Reply Reply z Forwar Delete Move Print Mark More
| RE: : Denise Moffett Brown ... Message 1 of 5 Cie - |
: i From Ostroff, Ethan G. <Ethan.Ostroff@troutman.com>;s Teo}
: To support@saalimited.com <support@saalimited, coh: At
2 ce Hodsden, Alice M. <Alice.Hodsden@troutman.com> f°

webmall.cpanel-box5502. bluehost.com/epsess68939 121 68/webmail/pluehost/index.htmi7iegin=1 &post_login=98117376989112

Hello — ~ we are following up please.

Sent: Friday, April 5, 2019 12:04 PM

 

_Bate 20149- 04-30 15:07

Ethan G. Ostroff

troutman sanders

Direct: 757.687.7541 | Mobile: 757.814.1919
Ethan.Ostroff@troutman.com

AEN el efenterattloe cont tet seer Bi ADA MLN en 4 AOE SAF ten POTEET eR Ln Ht

From: Ostroff, Ethan G.

To: support@saalimited.com
Ce: Hodsden, Alice M. <Alice.Hodsden@troutman.com>
Subject: Denise Moffett Brown vs. Ally Financial - please contact me

Hello-
We represent Ally Financial.

Please contact us about the attached document that Ally recently
received from Denise Moffett Brown.

Thank you
Ethan

Ethan G. Ostroff
Direct: 757.687.7541 | Moblle: 757.814.1919 °
Ethan.Ostrofi@troutman.com

 

 

troutman sanders

222 Central Park Avenue, Suite 2000
Virginia Beach, VA 23462
troutman.com

CFS Law Monitor

Chet ee ee ee eet
CG

 

 

 

Ty

Ai

 

 
BOND NUMBER: SAA-U8J0-UGQF6-VWQV4ZFNOV-6098258 A67A-DB-001

SITCOMM ARBITRATION ASSOCIATION
1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 681-1722
Website: saalimited.com Email: support@saalimited.com

FINAL ARBITRATION AWARD

Sitting in the following composition: ..... *

Committee Member: Alden A. Bennett
Houston, Texas

Arbitrator: Timothy Simpson
Nashville, Tennessee...

In the Matter of the Arbitration Between the Following Parties:

DENISE MOFFETT BROWN, ET AL.,

v. Oe os Contract No.: SAADB-A67A-022119-TS

ALLY FINANCIAL INCORPORATED, ET AL.

RESPONDENT(S).

3 UNITED STATES CODES §1, §2, AND §9
THE COMMON LAW

SRALED.

— « w
SITCOMM ARBITRATION ASSOCIATION a 8 { Page | of 26

 

 
BOND NUMBER: SAA-U8IJ0-UGQF6-VWQV4ZFNOV-6098258 A67A-DB-001

IN THE MATTER OF THE ARBITRATION BETWEEN:

§
DENISE MOFFETT BROWN, ET AL. §
§
§ Contract No.: SAADB-A67A-022119-TS
CLAIMANT, §
v. § RESOLUTION TO DISPUTE
§ RESOLUTION COMPLAINT
ALLY FINANCIAL INCORPORATED.,ETAL.,  §
§
§
§ 9 UNITED STATES CODES
§ §1, §2, AND §9
RESPONDENT(S). §
§ THE COMMON LAW
§
§ SEALED.
FINAL ARBITRATION AWARD

 

Breach or violation of required contract terms:

The parties have agreed that a judgment of the court shall be entered upon the award made
pursuant to the arbitration, and shall specify the court, then at any time within one year after the
award is made any party to the arbitration may apply to the court so specified for an order
confirming the award, and thereupon the court must grant such an order unless the award is
vacated, modified, or corrected as prescribed in sections 10 and 11 of this Title. If no court is
specified in the agreement of the parties, then such application may be made to the United States
court in and for the district within which such award was made. Notice of the application shall be
served upon the adverse party and thereupon the court shall have jurisdiction of such party as
though they had appeared generally in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be made upon the adverse party or
their attorney as prescribed by law for service of notice of motion in an action in the same court. If

the adverse party shall be a nonresident, then the notice of the application shall be served by the

SITCOMM ARBITRATION ASSOCIATION Page 2 of 26
BOND NUMBER: SAA-U8LI0-UGQF6-VWQV4ZFNOV-6098258 A67A-DB-001

marshal of any district within which the adverse party may be found in like manner as other process
of the court.}

Arbitrator’s Name: Timothy Simpson
Hearing Location: Nashville, Tennessee

This Arbitrator, Timothy Simpson; having considered the Claimant's request for r sfispute

4

resolution on complaint, finds the following: e a
Merson

 
  
    

 

Jurisdictional Allegations:
¢ This Arbitrator has Subject Matter Jurisdiction, SMJ; as acknowledged by 9 U.S.

ett Fa.
Codes §1, §2, §9; 28 U.S. Code §§ 1346; and the established common lay/not
specifics:

   

a. That Denise Moffett Brown is a citizen of the state of Misi
b. That the Respondent(s) :
i ALLY FINANCIAL INCORPORATED HAL,

  
 

the following “... Failure and or refusal to a ond, apd P a the requested and necessary Proof of

response, or a failure to respond sii
“ae ms

 

“Ey
respond, osha _ specificity, with facts and conclusions of common-law to each and every
f

 

established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, also Respondent(s); have agreed and consented to

Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims

 

' July 30, 1947, Ch, 392, 61 Stat, 672.

SITCOMM ARBITRATION ASSOCIATION . Page 3 of 26

 

 
BOND NUMBER: SAA-U8J0-UGQF6-¥ WQ V4ZFNOV-6098258 AG67A-DB-001

which has created and established for Respondent(s) an estoppel in this matter(s), and ALL

matter(s) relating hereto; and arising necessarily therefrom: and

2. The above-captioned matter was set for arbitration after the receipt of the application

and dispute resolution complaint on January 11, 2019; and

8. This Arbitrator has notified all parties listed above (a copy of proof of notification js
“4

permanently affixed to this record by reference) granting each party the opportunity, to mit

Aes;

   
 
 
    
  

r the

ee ae

obligations on or about October 08, 2018; and

4, The Respondent(s) in a related action have made a claim‘ Seine ¥

mn
e

Clgimant of this

 
  
 

 

instant matter related to the Claimant’s interests and/or properties. There existe a matter in dispute

     
  

a We,
body to proceed as per the terms of the agreomepi Ae ell as relevant laws and facts in support as

contract. Thus, the parties

g@ te

them as a direct peut of the contéSetual agreement; and

   

it ene"

6. Pipi ds ‘that all the elements that form a contractual agreement and a legally
ve :
cones Biaging o obligatory relationship are present; and

 

7. 4 The con

 

nr, ct clearly expresses the method of settlement and resolution of all disputes

   

é

arising theretinder shall be settled by arbitration under the authority of the standards of common-
law arbitration, the Federal Arbitration Act, and further stipulated and appointed this Arbitrator
liated herein as agreed upon as the Arbitrator of record, Neither party has objected, protested, and/or

attempted to amend any portion and/or provision at any time of the contract; the contract status that

SITCOMM ARBITRATION ASSOCIATION Page 4 of 26

 

 
BOND NUMBER; SAA-U8LI0-UGQF6-V WQV4ZFNOV-6098258 A6TA-DB-001

all final and binding arbitration awards may be confirmed by any court in America having original
jurisdiction pursuant to Title 9 United States Codes §9 and $13; and
8. It has been alleged and thoroughly proven that the Respondent(s) listed above have by
their own accord agreed to all the terme of the contract, that they have committed the offenses
claimed in the contract and have acted against the interests of the Claimant’s, depriving$hem of

%

their right to property, their right to contract, the right to The Pursuit of Happinessidige

st eC

enjoyment of life. They have admitted and agreed that they have violated thed aim: int’s

   
  
 
 
   

subsequent award: and

Cae
9. The parties stipulated and agreed that the vélated
pes, eh, ey,
associated thereto, any claims, and any collateral attac cB

Es

   
 
 

oo
any effect and shall not be binding on thai imag
es
10, The contract stated that ag coma cia ‘be optionally assessed, however; the

  

other — aber d

11, ( The ra aid have a prior relationship and the Respondent(s) had an obligation to
neni the , Feasonable requests of the Claimant. One of those requests being that the
respondent) provide an accounting and that such accounting be truthful and certified as being
wholly accurate, As the custodian of record, a position for which the Respondent(s) volunteered,
accepted such responsibility and have yet to rebut such a presumption. This Arbitrator finds that

they were duty-bound and have breached their fiduciary duty of care, supporting their willful and

 

? Pacific Mutual Life Insurance Company vs, Haslip, 499 US 1 (1991),

SITCOMM ARBITRATION ASSOCIATION Page 5 of 26

 

 
BOND NUMBER: SAA-U8IJ0-UGQF6-V WQV4ZFNOV-6098258 A67A4-DB-001

intentional as well as deliberate default respecting the irrevocable binding contractual agreement
that is coupled with interests; and

12, Further, this Arbitrator finds that the contractual agreement does highlight and note a
settlement offer whereby the parties stipulate within the body and framework of the agreement
“Contract” “Agreement”) in line with the Tucker Act and have agreed to certain and specific terms

under and in line with the contractual agreement; and

 
  
   
  

18, There is complete diversity of citizenship between the parties} and

14, The amount in controversy exceeds the sum of $75,000.00, exclusive of

em

fees and assessments; and

any orders compelling witness attendance, provisional#iiddic

Ae
to be issued and enforced according to the terms. sof t

    
 

ntract:as stipulated in the agreement; and

16. That the parties have agreed that all bee esting

he “
PES, o.

Agreements between the parties, no matter the eir r Scher ‘subject matter, and/or detail are superseded

well as existing contractual

  

 

and extinguished by the contractisf gément ‘Peterenced and related hereto; and

aon

Should the Claimant elect; fiat juipaict as for the final award may be had under the Tucker Act in

  

fle on 2

the United States Courtiog FE aral claitas as the exclusive jurisdiction for said Court of Claims for

 

 
   

hes, 7
damages against, fe oF ited state’. ‘under contract in excess of $10,000.00. Since this matter is

against an indiation’ regia Sd and licensed with the United States, during the time of its conduct

  

  

Ay, abe, a
is congpine ape ay an: j the same as a matter of law; the Federal Court of Claims would be at the

clecon of the gual
law i ee in the contract at any court of original jurisdiction.

BASIS FOR ARBITRATION:

17. On or about October 08, 2018: The Claimant and the Respondent(s} entered into a written,
self-executing, binding, irrevocable, contractual agreement coupled with interests, for the complete

resolution of their misconvictions and other conflicts respecting their previous relationship. The

SITCOMM ARBITRATION ASSOCIATION Page 6 of 26

 
BOND NUMBER; SAA-U81J0-UGQF6-VWQV4ZENOV-6098258 A67A-DB-001

Respondent(s) made an attempt to change the terms of that contractual agreement and the Claimant
presented a counter offer or conditional acceptance of the offer to the Respondent(s), The record
clearly documents that the Respondent(s) have failed to properly respond after they received the
counter offer, whereby such nonresponse would equate to tacit acquiescence thereby creating an

estoppel respecting the Respondent(s) and any future claims and/or prior claims and/or present

     
  

 

 

ae,
claims associated with this instant matter. 4
Aa!
18, It appears that a dispute has arisen under the agreement between the parties and’
Ae :
the subject matter at bar. The Claimant contends that after agreeing to the vr i

prey

   

failed to act, fo

 

19, The contractual agreement stipulates that, ee may adjust the amount of the

ah

 

ARBITRATION association, ig, slated igiélevant part:

ay , “a :
That the arbitration procesgiis tpg oa parties and is the sole and exclusive remedy for

Ne
£ eh

redressing any issue eaftcsaeR with the agreement. That thie agreement supersedes and predates

eh

esieav tnd all prigr agreements between the parties, and is binding on all parties

    
 

at

2 parties agreed to the terms and conditions of this agreement upon default of

a gh, iS
the defaliting warty ap of the date of the default...
£ iy, gt

A egy

ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

 

21, “RDDFTIONALLY, it is exigent and of consequence for the Claimant to inform Respondent(s),
in accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,”
that by Respondent(s) failure and/or refusal to respond and provide the requested and necessary
Proof of Claims: it shall be held and noted and agreed to by all parties, that a general response, a

nonspecific response, or a failure to respond with specificities and facts and conclusions of common

SITCOMM ARBITRATION ASSOCIATION Page 7 of 26

 

 
BOND NUMBER: SAA-U8I0-UGQF6-VWQV4ZFNOV-6098258 AG67A-DB-061

law, and/or to provide the requested information and documentation that is necessary and in support
of the agreement shal! constitute a failure and a deliberate and intentional refusal to respond and as
a result thereby and/or therein, expressing the defaulting party’s consent and agreement to said

facts and as a result of the self-executing agreement, the following is contingent upon their failure to

respond in good faith, with specificity, with facts and conclusions of common-law to each and every
a
averment, condition, and/or claim raised; as they operate in favor of the Claimant, through “tacit

ge
al ae
already agreed upon by “the mee

arising thereto

confirmation’ ‘of f the a

 

oe te "
original pcos » accordance with the general principles of non-statutory Arbitration, wherein

 

 

acceptance through silence/failure to respond when a request for summary disposition of any claims
or particular issue may be requested and decided by the Arbitrator, whereas a designated Arbitrator
was chosen at random, who is duly authorized, and in the event of any physical or mental incapacity

to act as Arbitrator, the Claimant shall retain the authority to select any neutral(s)/Arbitrator(s)

SITCOMM ARBITRATION ASSOCIATION Page 8 of 26

 
BOND NUMBER; SAA-U8U0-UGOF6-V WQV4ZFNO V-6098258 A6S7A-DB-O01

that qualify pursuant to the common law right to arbitration, as the arbitration process is a private
remedy decided upon between the parties and with respect to thia contractual agreement; the
defaulting party waives any and all rights, services, notices, and consents to the Claimant and or the
Claimant’s representative selection of the Arbitrator thereby constituting agreement and any
controversy or claim arising out of or relating in any way to this Agreement or with regagid to its
formation, interpretation or breach, and any issues of substantive or procedural arbitrabili ty shall be

as. isk,
settled by arbitration, and the Arbitrator may hear and decide the sore :

  
  
  

wh

award should not be vacated for errors of law and fact committed! dy.

attiin:
ee ees

   
    
    

22. Further, Respondent(s) agree that gehen

i, fg

ehaltif or Ar in injuries sustained and inflicted upon the
ae a

st ae Claimant as set, established, agreed and

assets, properties held by them or on theigib

a

     
   

oss,

ge,
Claimant for the moral wrongs compilitte, ag’

   
 

ts oes,
consented to herein by the palgpert i, to inefed but not limited to: constitutional impermissible
sobs, “te a a
L EB is
misapplication of statute(sdaw(s) in'the, above referenced alleged Commercial/Civil/Cause: fraud,
Se,

 

conspiracy (two or Peg, involved) %s trespass of title, property, and the like; and, ALL other known

and unknown apgstan moral wrongs committed through ultra vires act(s) of ALL involved

  

herein; whither} by.con ission or omission. Final amount of damages to be calculated prior to

esis hg cabin and/or the filing of lien and the perfection of a security interest via a
nif x Comercial Code Financing One (1) Statement; estimated in excess of TEN (10) Million
dollars a oe other lawful money or currency generally accepted with or by the financial markets
in America) and notice to Respondent(s) by invoice. Per Respondent(s) failure and/or refusal to
provide the requested and necessary Proof of Claims and thereby: and therein consenting and

agreeing to ALL the facts set, established, and agreed upon between the parties hereto, shall

 

3 Aftor y. Geico Insurance Co., 110 AD3d 1062, 974 NYS2d 95 (2nd Dept., 2013),

SITCOMM ARBITRATION ASSOCIATION Page 9 of 26

 
BOND NUMBER: SA4-U81J0-UGQF6- V WQV4ZFNO V-6098258 A67A-DB-001

constitute a self-executing binding irrevocable durable general power of attorney coupled with
interests. This Conditional Acceptance for Value and counter offer/claim for Proof of Claim becomes
the security agreement under commercial law whereby only the non-defaulting party becomes the
secured party, the holder in due course, the creditor in and at commerce. It is deemed and shall

always and forever be held that the Claimant and all property, interest, assets, estates, trusts

 

into fault and the Claimant has transmitted a yale ault ‘nd Opportunity to Cure and Contest

Acceptance to the Respondent(s); wherein paligaglite 9 were Life given an additional three (3) days (72

ab

hours) to cure Respondent(s) fault. Reppondtipts) ) tiga or otherwise refused to cure Respondent(s)
is,

fault and Respondent(s) are found’ ios andithereby; and therein, Respondent(s) have
om
established Respondent(s) ) gent a

 

feement to the facts contained within the Conditional

ef
i

ay
Acceptance for Value an tgs othe en for Proof of Claim as said facts operate in favor of the
oe he a jedement of alleged “court of record” within the above referenced alleged

  
   

& eo
of debt; want of Relationship with the “source of authority” for said statute(s)/law(s) for want of

ES

 

privity’ ‘contact, or contract itself} improperly identified parties to said judgment, as well as said
dispute/matter: and,

24, Respondent(s) agreed and consented that Respondent(s) do have a duty and obligation to
Claimant; as well as the corporate Government Department/agency construct(s) Respondent(s)

represents/serves, to correct the record in the alleged Commercial/Civil/Cause and thereby; and

SITCOMM ARBITRATION ASSOCIATION Page 10 of 26 ©

 

 
BOND NUMBER; SAA-U8IJ0-UGQF6-V WOQV4ZENO V-6098258 ' A67A-DB-001

therein, release the indenture (however termed/styled) upon the Claimant and cause the Claimant to

be restored to liberty and release the Claimant’s property rights, as well as ALL property held under

a storage contract in the “name” of the all-capital-letter “named” defendant within the alleged

Commercial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., for the

commercial corporate Government construct d.b.a. the United States. That this aber award is
a

to be construed contextually and not otherwise and that if any portion and/or provisipn coptained
atta

   
   

two times the original value of the properties asaociated with tea

fines, penalties, and other assessments that are deemed rssh to the; oben upon

"a

 

presentment of such claim, supported by prima facie a of the ‘aim,

sy

commercial paper (negotiable a

within any venue, jurisdiction, zh LL

 

ta

foreclosed by og and lor estoppél from maintaining or enforcing the original offer/presentment in

1 frame
any mode oytiahner Wh. tsoevet, at any time, within any proceeding/action.

fe
oe “i, os. Ris al

26. eturthibgore, pe. Respondent(s) are foreclosed against the enforcement, retaliation, assault,
g

minggemen yoann, trespass upon the rights, properties, estate, person whether legal,
oe,

naturaleatierwise of the presenter/petitioner and/or his interest and/or his estate retroactively, at

  

present, post-actively, forever under any circumstances, guise, and/or presumption.
NOTICE OF COMMON-LAW ARBITRATION:
27, Please be advised that in-as-much as the Claimant has “secured” the “interest” in the “name”

of the all-capital-letter “named” defendant as employed/used upon the face: and within, ALL

SITCOMM ARBITRATION ASSOCIATION Page 11 of 26

 

 
BOND NUMBER: SAA-U81LJ0-UGQF6-V WQV4ZFNOV-6008258 A67A-DB-001

documents/instruments/records within the alleged Commercial/Civil/Cause, to include any and all
derivatives and variations in the spelling of said “name” except the “true name” of the Claimant,
through a Common-Law Copyright, filed for record within the Office of the Secretary of State and
having “perfected said interest” in same through incorporation within a Financing (and all
amendments and transcending filings thereto), by reference therein, the Claimant berth

herein, waives the Claimant’s rights as set, established, and the like therein, an 2% ra ae Sh

 

within said Financing Statement acting/operating to “register” said Copyriglit,“to.
vy

Respondent(s) to enter the record of the alleged “court of record” withirf the all ee

allow for thie

   

Commercial/Civil/Cause for the SOLE purpose to correct said regotttandl comply ith Respondent(s)
a RE Pcp eati

 

 

agreed upon duty/obligation to write the “order” and cause samé:to be transmitted to restore and
v0 :

  

release the Claimant, the Claimant’s corpus and ALL . proverty currently under a “storage contract”

under the Claimant's CommonLaw Copyrighted, aw, te., the all-capital-letter “named”

 

¥, te wee ok . .
' snteytvio’ tly accepted principles of law governing contractual relations."®
rs % e
. Ae bagel or otherwise) contains an arbitration clause, then the proper forum to

£

determin ‘whether the contract is void or not, is the arbitration tribunal.®

2

A. t.ainy determination by the Arbitrator is binding upon all parties, and that all parties

  

agree to abide by the decision of the Arbitrator. The Arbitrator is to render a decision based
upon the facts and conclusions as presented within the terms and conditions of the contract.

Any default by any party must be supported by proof and evidence of said default, that

 

4 Norske Atlas Insurance Co y London General Insurance Co (1927) 28 Lloyds List Rep 104.
5 Deutsche Schachtbau v R'As al-Khaimah National Oil Co (1990) 1 AC 295,
5 Heyman v Darwins Lid. (1942) AC 356,

SITCOMM ARBITRATION ASSOCIATION Page 12 of 26

 

 
BOND NUMBER, SAA-U8H0-UGQF6-V WQV4ZFNOV-6098258 AS7A-DB-001

default shall serve as tacit acquiescence on behalf of the party who defaulted as having
agreed to the terms and conditions associated with the self-executing binding irrevocable
contract coupled with interests, That the Arbitrator is prohibited from considering and/or
relying on statutory law, as it has been held that any time any party relies on ondinforces a

statute, they possess no judicial power.

   

substituting their judgments for that of the agency." CC

  

a,
, '..Judges who become involved in enforcement of mere steity a (givil or criminal in nature
peta ad
and otherwise), act as mere "clerks" of the in¥olved : agency...’

 

< i
' "It is basic i ae ‘law ‘i an administrative agency may act only within the area of

    

P

ut for it by law. If an individual does not come within the coverage of

ygrore t chat mere will be exerted as an act of power...Arbitrary power, enforcing its edicts to
ee”

the ‘injury of the person and property of its subjects is not law." 12
, Some of the aforementioned cases are not published, however; these are still fundamental

principles of law, and one of the fundamental principles of arbitration is that the Arbitrator

 

7 AIST y US, 568 F2d 284.

* KC. Davis, ADMIN, LAW, Ch. 1 (CTP. West's 1965 Ed)

* K.C, Davis, ADMIN, LAW, P. 95, (CTP, 6 Ed, West's 1977) FRC v GE. 281 US 464: Keller vy PE, 261 US 428,
© Thompson v Smith. 155 Va, 376, 154 SE 583, 7] ALR 604,

" Endicott y Perkins, 317 US 501,

” Hurtado v, California (1884) 110 US 515 (1984).

SITCOMM ARBITRATION ASSOCIATION Page 13 of 26

 

 
BOND NUMBER: SAA-U8]J0-UGQF6-V WO V4ZFNDOYV-6098258 A67A-DB-001

sits as judge over the facts, and as such to preserve the sanctity of the process and Arbitrator
receives the same immunity as a judge and is exempt from prosecution and or review, unless
they can be proved that the Arbitrator intentionally ignored the evidence and acted in
conspiracy to defraud the parties.

29. As the Claimant has no desire NOR wish to tie the hands of Respondent(s) in performing

Respondent(s) agreed upon duty/obligation as set, established, and agreed upon wan iy
ASE ee

 
 
   
   
 
 
   
   

ae as Me
ee

hereby; and herein, NOTICED that if this waiver of said ee is Hot liberal; N yl "e

 

nae he te

Proof of Claim! Respondent(s) may; in “good faith” on fraud’
AES a

 
 

Ge, .
writing and causing saidloom uniqués'to be transmitted to the Claimant and below named

 

Notary/Third Pare Th

a binding sudan hy nt

due be the “rest atic of interest. It is as a result of that conflict of interest that binding
arbited nest be instituted,

81, Your failure to respond, and this would include each of the Respondent(s) by their
representative, and if represented by the Attorney General, such representation must be responsive

for each State and/or State organization/department/agency, separately and severally to each of the

SITCOMM ARBITRATION ASSOCIATION Page 14 of 26

 

 
BOND NUMBER: SAA-U81J0-UGQF6-¥ WQV4ZFNOV-6098258 A67A-DB-001

points of averment, failure to respond to a single point of averment will constitute acquiescence,
forfeiture, and a waiver of all rights with respects all of the points raised in this presentment.

32, Pursuant to the terms of the contractual agreement the Claimant has provided proof that
they have attempted to communicate with the Respondent(s) for compliance of the contractual

agreement and have exhausted the requirements of the contractual agreement in that regard.

a,
33. The Respondent(s) have agreed and consented to binding arbitration under the tems

ee

Tee, *
of the contractual agreement and have waived all rights to vacate, modify, appealse ntest

collaterally attack the decision, rulings, orders, remedies, and/or award (both init

  

had

 

ith and final) of

    

this Arbitrator.
THE FEDERAL ARBITRATION ACT Application:

84. Pursuant to the contractual agreement’s arbitration claitge, the agreement evidences a

a

#

transaction involving or affecting “commerce,” within sie"ipaning of Article 9 United States Code
& ee
Subsection 1, and that the facts attributable to the claimant’s th the underlying associated

at

     

ie ar

  

g fo a
matters/cause/actions are associated with thé : ‘inst fentalities as described in the foreign

ae
a
te

sovereign immunities act or otherwisgaffected “conimerce among the several states” within the

ee

  

ie “yy €:
meaning of the statute and Artiglé PU pised State
35. DUE TO THE FACPTHAR:
ane,

   
      

"@ONTRACTUAL AGREEMENT IS A BINDING

ae soe?
IRREVOCABLE CONTRA ‘Ee CH; AFFECTS “COMMERCE,” THE ARBITRATION

ee

PROVISIONS CONTAINED WITHIN IT ARE “VALID, IRREVOCABLE AND ENFORCEABLE

 
   
 
 

die. _
36. get a8 rrevodable and Enforceable” arbitration agreements and the orders, rulings,
cir, remedide’ and award made therefrom may be enforced in the United States courts by way
of confilisatisth and entry of a judgment of the court within the meaning of the statute and Article 9
United States Codes § 9 and §13. The supreme court has explained, “[t]here is nothing malleable

about ‘must grant,’ which unequivocally telis courts to grant confirmation in all cases, except when

SITCOMM ARBITRATION ASSOCIATION Page 15 of 26

 
BOND NUMBER: SAA-U8U0-UGQF6-V WQV4ZFNOV-6098258 A67A-DB-001

one of the ‘prescribed’ exceptions applies.”i8 Confirmation of an award is generally a “summary
proceeding that merely makes what is already a final arbitration award a judgment of the court,”4
37. It was held by the supreme court that “the “wholly groundless” exception to

arbitrability is inconsistent with the federal arbitration act and this court’s precedent. ae the act,

arbitration is a matter of contract, and courts must enforce arbitration contracts sath their

ee

   

oe =
‘ee
a particular dispute, but also ““gateway’ questions of ‘arbitrability.” Thesaeg ‘

   

contract delegates the arbitrability question to an arbitrator, a court iley not o brie ie contract,
even if the court thinks that the arbitrability claim is wholly ergfnatons it a
PROCEDURES ON ARBITRATION PROCEEDINGS:

38, The Claimant is seeking equitable relief asain fame relief from the Respondent(s)

   

phases: Phase One (1) should address the age aay damages; and Phase Two (2) should
“Se
address the claims for equitable relight % 8

  
 

39. The parties have ssnuagi ing any court of original jurisdiction may enforce the
provisions of Phase Two gee rlshvardd by the Arbitrator,

40.

 

matters associates One a monetary damage relief.
a SR pt

41. ito tite cofltgrpints and the paramount danger affecting the public interest,

 
   

justi eid dui cosh ‘the parties’ consented and applied for the arbitration proceedings to
comm nce without delay.

ae

irat set of claims’ (due to the extensive nature of the claims, each of the claims by the

 

42.
Claimant is incorporated herein by reference) ..

O The record shall reflect and note that the Claimant has attached a copy of the original

 

5 Hall St. Assoos., LLC. y, Matiel, Ine, 352 U.S. 576, 587 (2008),
4 Plorasynth, Ine, v, Pickholz, 750 F.2d 171, 176 (2d Cir, 1984),

4 Henry Schein, Inc, et al. v. Archer & White Sales, Inc. (2019),

6 Reni-d-Ceniter, West, Inc. y. Jackson, 561 US 63, 67.

Tid,

SITCOMM ARBITRATION ASSOCIATION Page 16 of 26

 
BOND NUMBER: SAA-U81J0-UGQE6- ¥ WQV4Z.FNO ¥-6098258 A67A-DB-001

contract which list all the claims within the form of stipulation, that the parties have all agreed to,
and that they have incorporated each of those claima by reference. This Arbitrator finds that such
incorporation is appropriate and accepts that incorporation as a matter of record.

0 Ags noted above, the Claimant has alleged that the Respondent(s) have breached the
contractual agreement and because the agreement is binding on all parties and was a the

Respondent(s) have acted in bad faith, with unclean hands, and have breached their fiduciary duty of

ie

   

plus additional costs, fees, assessments, penalties, and other equitable relief retigdies.

 

ae of
oO That the Claimant hd&agreed and accepted the fact that the United States has

   

Re

declared a nate batting emer ney which is supported by the “EMERGENCY ECONOMIC

  
  
 

ea

BANKING peLipy A ‘PROCLAMATION 2038, 2039, and 2040,” and the “NATIONAL

 

EMERGEN a aBacly ‘which resulted in the suspension of all normal banking activities and have
sere that any claim of debt by the Respondent(s) is fraudulent, and that they willfully attempted
and continseted fraud against the Claimant.

Oo That the Respondent(s) have agreed that THE NATIONAL BANKING HOLIDAY

permits them to issue what’s known as emergency script as prescribed by the March 9, 1938 Act (the

reference notes of Congress lend to this conclusion), have agreed to issue book keeping entry credit

SITCOMM ARBITRATION ASSOCIATION Page 17 of 26

 

 
BOND NUMBER: SAA-U8IJ0-LIGQF6- VWQV4ZFNO V -6098258 A67A-DB-001

and/or tax credits to the Claimant in the amount of the initial claim and owe Claimant as much as
treble damages associated with the initial claim.

QO The Respondent(s) have further agreed to turn over any and all properties, assets,
securities, documents, accounting records to the claimant’s upon demand/default and have failed

and/or refused to do so, thus putting them in further breach in violation of the contractual

   
  
 
 
 

agreement, entitling the Claimant to equitable relief.
The findings and determination of THIS ARBITRATOR:

43. It is the determination of this Arbitrator that the following are fat sit

#
i es viel .
a. That there is a binding irrevocable contractual agreement that has béen coupled with
rh $

interests that exist between the parties.

a eae He
b. That the parties had a pre-established relatifaship yt
each to communicate with the other. eo
G, That the Respondent(s) have maa chai to tHe original agreement which

fe

   
 

 

permitted and allowed the Claimango €o presen

Us
3

offer to change the agreement de Reg onden((s).

na covkter offer and/or conditional acceptance of the

“So

   

  

A

d. That the self: exegtiting Haig ract coupled with interests stands as irrevocable,

‘e
e, That the Regpy andent(s)t ave agreed to the contract, agreed to all the terms and
Peay, p

conditions of the CBE Sipe, their acceptance of the waiver which was included as part of the
contractually gone “hett waiver being the right not to respond as highlighted by the Supreme
Coust oe Ugg States-
44, tarde phocess requires, at a minimum; that an individual be given a meaningful

af
opportuni. be heard prior to being subjected by force of law to a significant deprivation, ... That
the hearing required by due process is subject to waiver and is not fixed in form does not affect its

root requirement that an individual be given an opportunity for a hearing before he is deprived of

any significant property interest ... "18

 

8 Randone v, Appellate Department, 1971, 5 C3d 536, 550,

SITCOMM ARBITRATION ASSOCIATION Page 18 of 26

 

 
BOND NUMBER: SAA-U8IJ0-UGQF6-V WQV4ZENOV-6098258 A674-DB-001

45, "In the latter case!9 we said that the right to be heard ‘has little reality or worth unless one is
informed that the matter is pending and can choose for himself whether to appear or default,
acquiesce or contest.’2° The Respondent(s) have failed to provide proof that they have not received
and/or been notified of the existence of the contract and of their right to waiver.

46. The Respondent(s) failure to respond constituted an act of “tacit acquiescence,” 4

ciao

ey

necessary Proof of Claims as requested by the Claimant. Therefore, it shall bélnela oted and

 
  
   
   

AT. Respondent(s) have failed and/or refused to respond and provide the reque

RO
agreed to by all the parties; that a general response, a nonspecific resppfise, ta fark ‘e.to respond

with specificities and facts and conclusions of common law, and/or; depts de the: Poquested
& ae af

information and documentation that is necessary and in suppor of the agreement shall constitute a

failure and a deliberate and intentional refusal to EEE as Presult thereby and/or therein,

 

expressing the defaulting party's consent and agreetl int to said facts and as a result of the self
ak

5

 

 
  

executing agreement, the following is contingt upgn tf i
’ é

to.each and every averment, condition, and/or

.fdilure to respond in good faith, with

 
 
 
  

specificity, with facts and conclusions of: Sigmon
a eit 7

er

claim raised; as they operate in fayay of the Cleat, through “tacit acquiescence.” Respondent(s)

  
 
  

NOT ONLY expressly affirm ys and

   

validity of said facts set, established, and agreed upon

between the parties to spf Copstiont
an’ Se

* i,

‘Aeceptance for Value and counter offer/claim for Proof of
Claim, but also ee hap agreed and consented to Respondent(s) having a duty and
obligation to pry hese i
respon arin i‘in this matter(s), and ALL matters relating hereto; and arising

By, Ee a

nocefearl thera, .and

48. spain have waived all rights, claims, defenses, and/or standing respecting the

 

matter and is estopped from any collateral attacks and/or seeking disposition from any other venue

as a result of the knowing, intentional and deliberate consent to the contractual agreement.

 

" Mullane v. Central Hanover Trust Co., 339 U.S. 306
** Sniadach y. Family Finance Corp., 395 U.S. 337, 339, 340

SITCOMM ARBITRATION ASSOCIATION Page 19 of 26

 

 
BOND NUMBER: SAA-U8IJ0-UGQF6-V WQV4ZFNOV-6098258 A67A-DB-001

a. This Arbitrator finds that the Claimant as well as the Respondent(s) are consenting adults,
having attained the age of the majority; not a minor, not an infant, not a delinquent, and/or a
decedent. All parties are fully capable of entering into and negotiating contracts; and

b. Ido not find any of the parties to be suffering from a mental disease and/or defect that would

have prevented and/or interfered with their knowing and intentional entering into the

binding contractual agreement; and

 

 

‘Respotia to the reasonable request of the Claimant: and
h. The Respondent(s) failed to provide proof that they have not received and/or been notified of

the existence of the contractual agreement and of their right to waiver; and

SITCOMM ARBITRATION ASSOCIATION Page 20 of 26

 
BOND NUMBER; SAA-U8I0-UGQF6-VWQV4ZFNO V 6098258 A67A-DB-001

i. The Respondent(s) failed to respond to the contractual agreement mailed with proof of
service by the Claimant on October 08, 2018 which constituted an act of “tacit acquiescence;”
and

j. The Respondent(s) have failed to fully perform to the terms of the agreement and the

A
Claimant is entitled to immediate and unconditional remedy. as prescribed withinithe terms
eh

    
 

of the contractual agreement; and

  
 
  
 

oe,
property being held by the Respondent(s), ”
m. The Respondent(s) have thirty (30) ly srl, receiiy of
decision of this Arbitrator. In n Hie ‘Sent

fa, “Hes

decision of this Award, tyititiator

  

punitive damages. ft
® Ge
a

n. The agreement sfiptilates that ‘this Arbitrator may adjust the amount of the award to include

es, Ween
fees, adju Sade costs, oe other expenses.
Ae

 

sribed’ exept applies.”?! A Judicial review of an arbitrator's award is extremely limited,
and i accept the arbitrator's credibility determinations, even where there is conflicting

evidence and room for choice exists.22. “An arbitrator's award should not be vacated for errors of law

 

4 Hall St, Assocs., LLC y, Mattel, Inc,, 552 U.S. 576, 587 (2008).
® Matter of Long Is, Ins, Co. y, Motor Vehicle Accident Indemnification Corp., 57 AID3d 670, 869 NYS2d 195 (2nd Dept., 2008). While v.
Roosevelt Union Free School District Board of Educ, 147 AD3d 1071, 48 NYS3d 220 (2nd Dept., 2017),

SITCOMM ARBITRATION ASSOCIATION Page 21 of 26

 

 
BOND NUMBER: SAA-U8{]0-UIGQF6-V WQV4ZENOV 6098258 A67A-DB-001

and fact committed by the arbitrator and the courts should not attempt to mold the award to
conform to their sense of justice.”2"
50. This order shall be binding on all the parties, in all jurisdictions, and shall take

precedent over all collateral and/or related matters heretofore, at present and forthwith until the

se

agreement is fully satisfied. The Respondent(s) are estopped from maintaining and/gg b bris| ging forth

Ties
any action against the Claimant, the Claimant's heirs, and/or the Claimant's Z pert ies

 

    

permanently. This order shall constitute a permanent injunction against the RS Spprident(s)
e a. “p
respecting the Claimant's and the Claimant's interest; comprised and rr the
OE

    
 
  

a
contractual agreement. é

mhadie true eve a nif the court thinks that the argument that the arbitration

epg

articular dispute is wholly groundless.”%4

53, deat ‘Kavéaaugh continued; “That conclusion follows not only from the text of the Act but
€

also Brom precedent. We have held that a court may not “rule on the potential merits of the
a, g

anderigitieetaim that is assigned by contract to an arbitrator, “even if it appears to the court to be

frivolous.”25 A court has “no business weighing the merits of the grievance” because the “agreement

is to submit all grievances to arbitration, not merely those which the court will deem meritorious.””?°

 

2 Aftor v, Geico Insurance Co., 110 AD3d 1062, 974 NYS2d 95 (2nd Dept, 2013),

4 Henry Schein, Inc, etal. v, Archer & White Sales, Inc. (2019),

3 4T&T Technologies, Inc. v. Communications Workers, 475 U. &, 643, 649-650 (1986).
6 Steelworkers v. American Mfg. Co., 363 U.S. 564, $68 (1960).

SITCOMM ARBITRATION ASSOCIATION Page 22 of 26

 
BOND NUMBER: SAA-U8J0-UGQF6-V WQV4ZFNO V-6098258 A67A-DB-001

AT&T Technologies principle applies with equal force to the threshold issue of arbitrability. Just as a
court may not decide a merits question that the parties have delegated to an arbitrator, a court may
not decide an arbitrability question that the parties have delegated to an arbitrator.

This award is consistent with the following:

54. 5 U.S. Code § 572 - General authority 4

(a) An agency may use a dispute resolution proceeding for the resolution of an ioctl Bitanbeovensy

  
  

 
 

that relates to an administrative program, if the parties agree to such procee
, , ; a
(b)An agency shall consider not using a dispute resolution proceeding if as

(D A definitive or authoritative resolution of the matter is requiredifor ; yecedenttal value, and such

 

a proceeding is not likely to be accepted generally as an autora progedent

(2} The matter involves or may bear upon significant ‘ae tenant policy that require

 
  
  
 
 

a
got,

serve to develop a recommended policy for the*ageni

decisions are not increased and ke precee ii
ye é
individual decisions:

 
  
  

(4) The matter significantlyaftects petgons or organizations who are not parties to the proceeding;

é pding 3 is important, and a dispute resolution proceeding cannot
f

(5) A full public rege the p
provide such pvt aye”
% as

‘ast mabiain continuing jurisdiction over the matter with authority to alter the

 

 

(6) The ge oy

oe co
“ of t inatter in the light of changed circumstances, and a dispute resolution proceeding
i

woul

 
   
 

vex with the agency's fulfilling that requirement.
eed

(7) Alternative means of dispute resolution authorized under this subchapter are voluntary

procedures which supplement rather than limit other available agency dispute resolution

techniques.77

 

% Added Pub. L, 101-552, § 4(b), Noy, 15, 1990, 104 Stat, 2739, § 582; renumbered § $72, Pub. L. 102-34, § 3(b)(2), Aug. 26, 1992, 106 Stat.
944,

SITCOMM ARBITRATION ASSOCIATION Page 23 of 26

 
BOND NUMBER: SAA-U8IJ0-UGQF6-VWQV4ZENO V-6098258 AG67A-DB-00}

56. The Claimant and Respondent(s) have agreed that this private contractual agreement
involving private parties has no bearing on the public and/or the SITCOMM ARBITRATION
ASSOCIATION'S policies and/or procedures, and that the award is consistent with the terms of the
agreement and the general principles of arbitration that have been delineated through the annuals a
time.

ten, 2
b6. That the contractual agreement between the parties was specific to the a

 

Sie
carry out its functions, policies, and/or procedures. That the parties say arbiter yn alternative

of

  

include— (A) the Congress; (B) the ongelyn

L * “Sh By
be

 

exercised in the Sian of {ior i in occupied territory; or (H) functions conferred by; subchapter
es ce hy.

TI of: or an

    
  

riorie af the following cases apply wherein the award may be vacated—

é relied upon the facts and evidence” presented and that the award was not

\ 2 apy pluton fraud, or undue means; and/or

(2) That no aspect of the parties political affiliation, sexual orientation, gender, religious Association,

and/or otherwise partiality or corruption are present in the Arbitrators, or and/or the issuance of this

award) and/or

 

28 Singh vy, Raymond James Fin. Servs., Inc. No, 13-cv-t323, 2014 WL 11370123, (S.D.N.Y. March 28, 2014), “[Tlypically, ‘arbitrators need
not explain their rationale for an award’” (quoting Barbier v. Shearson Lehman Hutton Jne., 948 F.2d 117, 121 2d Cir, 1991),

SITCOMM ARBITRATION ASSOCIATION Page 24 of 26

 
BOND NUMBER: SAA-U8IJ0-UGQF6-¥ WQV4ZFNO V-6098258 AG67A-DB-001

(3) The Arbitrator is not guilty of misconduct in refusing to postpone the hearing, as each party was
given an opportunity to have such a hearing postponed whether or not they provided sufficient
cause, or and that there was in no case a refusal to hear evidence pertinent and material to the
controversy; or any misbehavior by which the rights of any party could be perceived as having been

prejudiced; and/or

of
(4) That the Arbitrator operated only within the powers delegated by the contractuayagretment

   
   

ARBITRATION ASSOCIATION,
58.
(a) Where there was an evident material miscalculationOf fh es or an evident material mistake in

“ie
to in ‘the award, the Arbitrator relied on the

     
 
 
    

ve
the description of any person, thing, or property, pes eri

oe
contract and the amount specified within the' Sgreghitent;
ad Bs

sh,
(b} Where the Arbitrators may have award =
matter not affecting the merits of the egis

ra

  
 
  

justice bevy ‘the Pe
te . eo

      
   

shat be forever known and stated, that this Arbitrator relied on the evidence
presented and the intentions of the contract: and not otherwise. That I am duly appointed by the
parties aa stipulated in the agreement and as per the law this order is binding on all parties and I
have come to the conclusions stated herein based on the facts and the evidence presented at the time

of this arbitration award. This decision and/or rendering is not interim, that this is a final decree

SITCOMM ARBITRATION ASSOCIATION Page 25 of 26

 
BOND NUMBER: SAA-U8IJ0-UGQF6-VWQV4ZFNOV-6098258 A67A-DB-001

and judgment by this Arbitrator shall remain in effect and enforced as un-amendable immediately
upon issuance.
NOTICE OF THE ISSUANCE OF THE AWARD TO BE DELIVERED TO:
ORIGINAL:
CLAIMANT
Denise Moffett Brown
ADDRESS: 3007 Crescent Hill Drive
Laurel, Mississippi 39440
COPIES:
RESPONDENT(S)
ALLY FINANCIAL INCORPORATED

500 Woodward Avenue
Detroit, Michigan 48226

EMAIL: browndenise696@gmail.com

qactetl? euee WH ¢ Gy,

SO, AWARDED. e a C ‘I oe on,

   

Be it so this 21st day February 2019.

At: Nashville, Tennessee

 

a) AIMOTHK SIMPSON

fl a)
Committee Member’s Signature: /s/ Aden OBennett
ALDEN A. BENNETT

IMPORTANT NOTICE: Certification of services rendered. The Original Arbitration Award is given to the Claimant to be
retained as private property. No Trespass. Certified Copies of the Original can only be issued with permission of

SITCOMM ARBITRATION ASSOCIATION.

SITCOMM ARBITRATION ASSOCIATION Page 26 of 26
SITCOMM ARBITRATION ASSOCIATION
1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.com

ALL PURPOSE PROOF OF SERVICE

I, Timothy Simpson on behalf of SITCOMM ARBITRATION ASSOCIATION, being
above the age of 18, of the majority and not a party to the action, a citizen of the United States of
America, did mail the documents entitled:

ARBITRATION AWARD
by placing it in an envelope addressed to: Name and address:

Denise Brown
3007 Crescent Hill Drive
Laurel, Mississippi 39440

ALLY FINANCIAL INCORPORATED
500 Woodward Avenue
Detroit, Michigan 48226

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day April 10, 2019.

 

c J, (molly
cess cl ) J = a = | Arbitrator
_.¢ THE SITGOMMARBITRATION ASSOCIATION

Ge
f,

  

ahs ee
4g awe
itt ae

SITCOMM ARBITRATION ASSOCIATION ARBITRATION HEARING NOTIFICATION
